 In the Matter of WARWICK MANUFACTURING CORPORATIONandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL B-1031Case No. R-1326SUPPLEMENTAL DECISIONANDORDERJuly 10, 1939In the above-entitled proceedings the National Labor RelationsBoard, herein called the Board, issued on May 12, 1939, a Decision andDirection of Election,' and on May 23, 1939, an Amendment to Direc-tion of Election.2The Direction of Election, as amended, directedthat an election by secret ballot be conducted within thirty (30) daysfrom the date of the Direction among the employees of WarwickManufacturing Corporation, Chicago, Illinois, herein called theCompany, on the Company's March 25, 1939, pay roll, all the em-ployees of the Company left off the said pay roll because of illness,and all employees alleged by United Electrical, Radio and MachineWorkers of North America, herein called the United, to have beendiscriminatorily discharged by the Company (the latter two groupsto cast ballots subject to challenge), excluding executives, clericalworkers, laboratory workers, salesmen, parts salesmen, supervisors,and those who had since quit or had been discharged for cause, to de-termine whether or not they desired to be represented by InternationalBrotherhood of Electrical Workers, Local B-1031, herein called theBrotherhood, for the purposes of collective bargaining.Pursuant to the Decision and Direction of Election, as amended,an election by secret ballot was conducted' on June 8, 1939, under thedirection and supervision of G. L. Patterson, the Regional Director forthe Thirteenth Region, Chicago, Illinois.Thereafter, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand served upon the parties an Intermediate Report Upon Secret112 N. L.11 B. 910.212 N.L.R B. 914.13 N. L. R. B., No. CO.524 WARWICK MANUFACTURING CORPORATION525.Ballot.Copies of the Intermediate Report were duly served on theparties on June 13, 1939.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.As to the results of the secret ballot, the Regional Director reportedas follows :Total number eligible---------------------------------------120Totalnumber of ballots cast_________________________________92Totalnumberof ballots cast forInternational Brotherhood ofElectricalWorkers, Local B-1031--------------------------5Total number ofballots castagainst InternationalBrotherhoodof ElectricalWorkers, Local B-1031------------------------73Total number of protested ballots---------------------------- 14The results of the secret ballot show that no collective bargainingrepresentative has been designated by a majority of the employees ofthe Company in an appropriate unit. The 14 challenged ballots cannotaffect the results of the election.We will order, therefore, that thepetition for investigation and certification of representatives of em-ployees of the Company be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,,'IT IS HEREBYORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Warwick ManufacturingCorporation, Chicago, Illinois, filed by International Brotherhood ofElectricalWorkers, Local B-1031, be, and it hereby is, dismissed.